      Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
CITIZEN ACTION OF WISCONSIN EDUCATION
FUND, INC., RENEE M.
GAGNER, ANITA JOHNSON,
CODY R. NELSON, JENNIFER S. TASSE,
SCOTT T. TRINDL, MICHAEL R. WILDER,
JOHNNY M. RANDLE, DAVID WALKER
DAVID APONTE, and CASSANDRA M.
SILAS,

                           Plaintiffs,
               v.                                            15-cv-324-jdp

MARK L. THOMSEN, ANN S. JACOBS,
BEVERLY R. GILL, JULIE M. GLANCEY,
STEVE KING, DON M. MILLS, MICHAEL
HAAS, MARK GOTTLIEB, and
KRISTINA BOARDMAN,
all in their official capacities,

                          Defendants.


JUSTIN LUFT, et al.,
on behalf of themselves and all others similarly situated,

                            Plaintiffs,
               v.                                            20-cv-768-jdp

TONY EVERS, et al.,

                          Defendants.


DECLARATION OF KARYN ROTKER, ESQ. IN SUPPORT OF LUFT PLAINTIFFS’
            MOTION FOR A PRELIMINARY INJUNCTION
       Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 2 of 6




       I, Karyn Rotker, Esq., declare as follows:

       1.      I am an attorney at law licensed to practice law in Wisconsin. I am an attorney at

the American Civil Liberties Union of Wisconsin Foundation, Inc. and one of the counsel of record

for Plaintiffs. I submit this declaration in support of Luft Plaintiffs’ Motion for a Preliminary

Injunction. Unless otherwise stated, I have personal knowledge of all matters stated herein and

would competently testify thereto if called upon as a witness.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of a temporary IDPP receipt

(“Temporary Receipt”), with personal information redacted, produced by Defendants, and

beginning with Bates stamp DEF-DMV107908. On information and belief, effective August 17,

2020, the temporary receipts issued to Voter ID Petition Process (“IDPP”) applicants are being

issued with 60-day expiration periods instead of the 180-day expiration period used for the past

few years and on Exhibit 1.

       3. Attached hereto as Exhibit 2 is a true and correct copy of the Palm Card, a one-page

handout created by the Wisconsin Election Commission (“WEC”) that explains IDPP, available at

https://elections.wi.gov/sites/elections.wi.gov/files/publication/137/idpp_palm_card_10_14_201

6_pdf_15855.pdf.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Monthly ID Petition

Record Process Report through June 30, 2020, produced by Defendants and beginning with Bates

stamp DEF-DMV020582.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of a document

entitled “IDPP Phase 1 – 2/18/2020 Election,” produced by Defendants and beginning with Bates

stamp DEF-DMV054531.

                                                2
       Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 3 of 6




       6.     Attached hereto as Exhibit 5 is a true and correct copy a document dated August

19, 2020, entitled “Processing ID Petition Process Applications – Non-Election Mode,” produced

by Defendants and beginning with Bates stamp DEF-DMV272178.

       7.     Attached hereto as Exhibit 6 is a true and correct copy of the Wisconsin

Department of Transportation Form MV3004 – Wisconsin Identification Card (ID) Application,

downloaded         on        or       about        September          1,           2020,     from

https://wisconsindot.gov/Documents/formdocs/mv3004.pdf.

       8.     Attached hereto as Exhibit 7 is a true and correct copy of Wisconsin Department

of Transportation Form MV3012 – DMV Petition Administrator – Unavailable Documentation,

downloaded        on       or      about       September         1,        2020,             from

https://wisconsindot.gov/Documents/formdocs/mv3012.docx.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of a Government

Accountability Board (GAB) letter to the chairs of the Joint Committee on Finance along with the

GAB’s Budget Details for Implementing the Voter Photo Identification Law, dated July 1, 2011.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of an email chain beginning

with an email to GAB public relations officer Reid Magney, dated April 28, 2015, attaching an

estimate from Knupp & Watson & Wallman (“KW2”) to the GAB with the same date. This

document was authenticated during the deposition of Andrew Wallman, a KW2 principal, on May

9, 2017.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of an email chain including

a number of Wisconsin Elections Commission staff members and KW2 staff, dated October 13,

2016, attaching KW2’s Final Campaign Report for July 27-Oct. 13, 2016, for the Bring It to the



                                               3
        Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 4 of 6




Ballot Campaign. This document was authenticated during the deposition of Andrew Wallman, a

KW2 principal, on May 9, 2017.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of the Wisconsin Elections

Commission      Frequently    Asked     Questions,     as     downloaded   from    their   website

https://elections.wi.gov/faq on or about September 1, 2020.

       13.     Attached hereto as Exhibit 12 is a true and correct copy of the Wisconsin Elections

Commission handout on Acceptable Photo IDs for Voting in Wisconsin, as downloaded from

https://elections.wi.gov/sites/elections.wi.gov/files/2020-

09/7%20Acceptable%20Photo%20ID%26%23039%3Bs%20Pictures-2020a_0.pdf on or about

September 1, 2020.

       14.     Attached hereto as Exhibit 13 is a true and correct copy of the Wisconsin Elections

Commission Voter Information Guides website, as downloaded from their website,

https://elections.wi.gov/publications/brochures/voter-guides on or about September 1, 2020.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of the Wisconsin Elections

Commission Wisconsin Voting Deadlines and Facts for November 2020, as downloaded from

their website, https://elections.wi.gov/sites/elections.wi.gov/files/2020-08/NR%20Elections%20-

%20Absentee%20Voting%20Facts%20for%20November%202020%2008-20-20.pdf on or about

September 1, 2020.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of Bring It to the Ballot’s

Voting in Wisconsin and The Voter Photo Identification Law pamphlet, as downloaded from

https://elections.wi.gov/sites/elections.wi.gov/files/2020-09/Total%20Guide%20numbered-

2020a%20updates_1.pdf on or about September 1, 2020



                                                 4
       Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 5 of 6




       17.    Attached hereto as Exhibit 16 is a true and correct copy of the United States Census

Bureau Quick Facts for Wisconsin, available at https://www.census.gov/quickfacts/WI.

       18.    Attached hereto as Exhibit 17 is a true and correct copy of Online in Wisconsin’s

Findings from the Wisconsin Family Health Survey, 2015 Release, as downloaded from

https://www.dhs.wisconsin.gov/publications/p01143.pdf, on or about September 1, 2020.

       19.    Attached hereto as Exhibit 18 is a true and correct copy of the Wisconsin Policy

Forum’s May 2020 article entitled “Wisconsin’s Digital Divide and its Impacts on Learning,”

downloaded from https://wispolicyforum.org/research/wisconsins-digital-divide-and-its-impacts-

on-learning/ on or about September 1, 2020.

       20.    Attached hereto as Exhibit 19 is a true and correct copy of Wisconsin Broadband

Map – Unserved Areas, downloaded from the Wisconsin Public Service Commission website on

at https://maps.psc.wi.gov/apps/WisconsinBroadbandMap/ on or about September 1, 2020.

       21.    Attached hereto as Exhibit 20 is a true and correct copy of the summary of WEC’s

IDPP Outreach Plan, produced by Defendants and beginning with Bates DEF-WEC000140.

       22.    Attached hereto as Exhibit 21 is a true and correct copy of WEC’s pamphlet

entitled “How Wisconsin is Prepared for the November 3 Election,” downloaded from on or about

September 1, 2020.

       23.    Attached hereto as Exhibit 22 is a true and correct copy of Wisconsin Elections

Commission’s Absentee Ballot mailing and application, produced by Defendants and beginning

with Bates DEF-WEC000138.

       24.    Attached hereto as Exhibit 23 is a true and correct copy of WEC’s June 10, 2020

Open Session materials, available at https://elections.wi.gov/sites/elections.wi.gov/files/2020-

06/Open%20Session%206.10.2020.Final_.pdf.
                                               5
       Case: 3:15-cv-00324-jdp Document #: 401 Filed: 09/18/20 Page 6 of 6




       25.     Attached hereto as Exhibit 24 is a true and correct copy of the email from Michael

S. Murphy to Charles G. Curtis, Jr. and me, dated September 11, 2020.

       26.     Attached hereto as Exhibit 25 is a true and correct copy of the Takeaway Document

from the Wisconsin Department of Motor Vehicles, used as Exhibit 5042 in the deposition of

Kristina Boardman on September 3, 2020. The Takeaway Document is available at

https://wisconsindot.gov/Documents/dmv/shared/idpp-takeaway.pdf.

       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

statements are true and correct to the best of my knowledge and belief.



Executed this 18th day of September 1020            /s/ Karyn Rotker
at Milwaukee, Wisconsin.                            Karyn Rotker




                                                6
